         Case 1:02-cr-01014-LAP Document 166 Filed 12/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                 02 Cr. 1014 (LAP)
               -against-
                                                        ORDER
IBRAHIM KURTI,

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582 (c)(1)(A)

(dkt. no. 165).      The Government shall respond no later than

February 5, 2021.       Mr. Kurti shall file a reply no later than

March 5, 2021.

SO ORDERED.

Dated:       New York, New York
             December 23, 2020

                                     ____________________________
                                     LORETTA A. PRESKA
                                     Senior United States District Judge
